        Case 1:20-mc-00016-ABJ Document 13-2 Filed 03/19/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



 IN RE: JUROR QUESTIONNAIRES IN
 UNITED STATES V. STONE

    MICHAEL CERNOVICH,

                             Petitioner,
            v.

    UNITED STATES OF AMERICA, ROGER
    JASON STONE, JR.,                                    Case No. 20-mc-00016-ABJ

                             Respondents.


                                    [PROPOSED] ORDER

       Upon consideration of the Motion for Leave to File Brief of the Reporters Committee for

Freedom of the Press and 21 Media Organizations as Amici Curiae in Support of Motion for

Access to Jury Questionnaires (the “Motion”), it is hereby:

       ORDERED that the Motion is granted, and further

       ORDERED that the proposed Brief of the Reporters Committee for Freedom of the Press

and 21 Media Organizations as Amici Curiae in Support of Motion for Access to Jury

Questionnaires is hereby deemed filed in the above-captioned action.




Dated:_________________


                                                    _____________________________
                                                    Hon. Amy Berman Jackson
                                                    U.S. District Judge
